DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent App No. 17/164,718. Although the claims at issue are not identical, they are not patentably distinct from each other. 
The differences between the claims are emboldened in the table below
Instant Application 16/562,359
Co-pending Application 17/164,718
1. A computer-implemented method, comprising: 



partitioning a set of hardware resources included in a processor to generate a first logical partition that includes a first subset of hardware resources; and 


generating a plurality of engines within the first logical partition, wherein each engine included in the plurality of engines is allocated a different portion of the first subset of hardware resources and executes in functional isolation from all other engines included in the plurality of engines.
A system, comprising: 
one or more guest operating systems executing in a computer system; and 
a hypervisor that manages access by the one or more guest operating systems to a processor in the computer system, wherein the processor is partitioned into a plurality of logical processors, and wherein each logical 
performs functions of the processor, while using a fraction of a total capacity of the processor, is assigned exclusive use of a subset of a plurality of hardware resources included in the processor, and executes in functional isolation from all other logical processors.


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/164,718. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims describe the partitioning  of a processor into logical processor/partitions which are used to execute in functional isolation of each other.
Claims 2-10 are dependent on claim 1 and therefore are rejected under the same rationale.
Claim 11 and 20 are media/product and system type claims respectively having similar limitations as claim 1 above. Therefore they are rejected under the same rationale.
Claims 12-19 are dependent on claim 11 and therefore are rejected under the same rationale.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11-13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Langley GPUs In the Task Manager, DirectX Developer Blog in view of  Appu et al. (US Patent No. US 10,482,562 B2)

Regarding claim 1, Langley teaches a computer-implemented method, comprising: 
partitioning a set of hardware resources included in a processor to generate a first logical partition that includes a first subset of hardware resources (Page 2, GPU Utilization, lines 12-14: It’s important to distinguish GPU engines from GPU cores. GPU engines are made up of GPU cores. The 3D engine, for instance, might have 1000s of cores, but these cores are grouped together in an entity called an engine and are scheduled as a group; wherein 3D engine and Compute Engine, Copy Engine 0 (i.e., first logical partition), Copy Engine 1, Decode Engine, and Crypto Engine, all correspond to different logical partitions. Since “GPU engines are made of GPU cores”, Langley reasonably teaches at least a first logical partition including a first subset of hardware resources (i.e., cores) See Figure below); and 

    PNG
    media_image1.png
    216
    730
    media_image1.png
    Greyscale

generating a plurality of engines within the first logical partition, wherein each engine included in the plurality of engines is allocated a different portion of the first subset of hardware resources ((Page 2, GPU Utilization, lines 2-7 and 12-14: A GPU engine represents an independent unit of silicon on the GPU that can be scheduled and can operate in parallel with one another. For example, a copy engine may be used to transfer data around while a 3D engine is used for 3D rendering. While the 3D engine can also be used to move data around, simple data transfers can be offloaded to the copy engine, allowing the 3D engine to work on more complex tasks, improving overall performance. In this case both the copy engine and the 3D engine would operate in parallel…GPU engines are made up of GPU cores. The 3D engine, for instance, might have 1000s of cores, but these cores are grouped together in an entity called an engine and are scheduled as a group.) and executes in functional isolation from all other engines included in the plurality of engines.

While Langley teaches “both the copy engine and the 3D engine would operate in parallel” as noted in the citation above, Langley does not expressly teach wherein each engine included in the plurality of engines… executes in functional isolation from all other engines included in the plurality of engines.

However, Appu teaches graphics processing engines 431, 432, N may each comprise a separate graphics processing unit (GPU). Alternatively, the graphics processing engines 431, 432, N may comprise different types of graphics processing engines within a GPU such as graphics execution units, media processing engines (e.g., video encoders/decoders), samplers, and blit engines (See at least Col. 13, lines 47-53). Further, Appu teaches wherein each engine included in the plurality of engines… executes in functional isolation from all other engines included in the plurality of engines (Col. 2, lines 53-56: the partitioning mechanism enables partitioning of engines within a graphics device into independent components that operate without obstructing or interfering with access to other engines).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Appu with the teachings of Langley to enable independent access to each engine. The modification would have been motivated because “an access to engines by a client (e.g., OS instances, driver stacks and VMs) may not require access to all engines (e.g., 3D/render engine may need to be accessed without having to access video decoder engines). However, there is currently no feasible manner to provide independent access of the 3D/render engine to a virtual machine (VM) without providing access to the other engines. Thus, the intertwined nature of the engines prevents the ability to partition a device into sub-devices enable independent engine access. According to one embodiment, an infrastructure is disclosed that enables device partitioning into independent components that operate without interference of the other engines, thus enabling independent management”.

Regarding claim 2, Langley teaches wherein partitioning the set of hardware resources further comprises partitioning the set of hardware resources to generate a second logical partition that includes a second subset of hardware resources, wherein the first subset of hardware resources includes more hardware resources than the second subset of hardware resources (Page 2, GPU Utilization, lines 12-14: It’s important to distinguish GPU engines from GPU cores. GPU engines are made up of GPU cores. The 3D engine, for instance, might have 1000s of cores, but these cores are grouped together in an entity called an engine and are scheduled as a group; wherein 3D engine and Compute Engine (i.e., second logical partition), Copy Engine 0, Copy Engine 1, Decode Engine, and Crypto Engine, all correspond to different logical partitions. Since “GPU engines are made of GPU cores”, Langley reasonably teaches at least a first logical partition including a first subset of hardware resources (i.e., cores) See Figure above).

Regarding claim 3 Appu teaches wherein each engine included in the plurality of engines executes a set of processing tasks associated with a different processing context (Col. 14, lines 12-26: A set of registers 445 store context data for threads executed by the graphics processing engines 431-432, N and a context management circuit 448 manages the thread contexts. For example, the context management circuit 448 may perform save and restore operations to save and restore contexts of the various threads during contexts switches (e.g., where a first thread is saved and a second thread is stored so that the second thread can be execute by a graphics processing engine). For example, on a context switch, the context management circuit 448 may store current register values to a designated region in memory (e.g., identified by a context pointer). It may then restore the register values when returning to the 

Regarding claim 4, Appu teaches further comprising: 
causing a first engine included in the plurality of engines to execute a set of processing tasks associated with a processing context during a given interval of time (Col. 17, lines 21-26: The shared programming models allow for all or a subset of processes from all or a subset of partitions in the system to use a graphics acceleration module 446. There are two programming models where the graphics acceleration module 446 is shared by multiple processes and partitions: time-sliced shared and graphics directed shared.); and 
causing a second engine included in the plurality of engines to perform one or more context switch operations during the given interval of time (Col. 14, lines 12-26: A set of registers 445 store context data for threads executed by the graphics processing engines 431-432, N and a context management circuit 448 manages the thread contexts. For example, the context management circuit 448 may perform save and restore operations to save and restore contexts of the various threads during contexts switches (e.g., where a first thread is saved and a second thread is stored so that the second thread can be execute by a graphics processing engine). For example, on a context switch, the context management circuit 448 may store current register values to a designated region in memory (e.g., identified by a context pointer). It may then restore the register values when returning to the context. In one embodiment, an interrupt management circuit 447 receives and processes interrupts received from system devices.).

Regarding claim 8, Langley teaches further comprising: 
further partitioning the set of hardware resources to generate a second logical partition, configuring the second logical partition in accordance with the first logical partition (Page 2, GPU Utilization, lines 12-14: It’s important to distinguish GPU engines from GPU cores. GPU engines are made up of GPU cores. The 3D engine, for instance, might have 1000s of cores, but these cores are grouped together in an entity called an engine and are scheduled as a group; wherein 3D engine and Compute Engine, Copy Engine 0 (i.e., first logical partition), Copy Engine 1, Decode Engine, and Crypto Engine, all correspond to different logical partitions. Since “GPU engines are made of GPU cores”, Langley reasonably teaches at least a first logical partition including a first subset of hardware resources (i.e., cores)); 
migrating the first processing context to a second engine included within the second logical partition (Page 2, GPU Utilization, lines 2-7: A GPU engine represents an independent unit of silicon on the GPU that can be scheduled and can operate in parallel with one another. For example, a copy engine may be used to transfer data around while a 3D engine is used for 3D rendering. While the 3D engine can also be used to move data around, simple data transfers can be offloaded to the copy engine, allowing the 3D engine to work on more complex tasks, improving overall performance. In this case both the copy engine and the 3D engine would operate in parallel.).
In addition, Appu teaches identifying a first engine included within the first partition that executes a first processing task associated with a first processing context (Col. 14, lines 12-26: A set of registers 445 store context data for threads executed by the graphics processing engines 431-432, N and a context management circuit 448 manages the thread contexts. For example, the context management circuit 448 may perform save and restore operations to save and restore contexts of the various threads during contexts switches (e.g., where a first thread is 

Regarding claim 11, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 12, it is a media/product type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Regarding claim 13, it is a media/product type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 18, Appu teaches wherein the plurality of engines is configured to implement a plurality of graphics processing pipelines (Col. 33, lines 19-25: In some embodiments, graphics processor 2000 receives batches of commands via ring interconnect 2002. The incoming commands are interpreted by a command streamer 2003 in the pipeline front-end 2004. In some embodiments, graphics processor 2000 includes scalable execution logic to perform 3D geometry processing and media processing via the graphics core(s) 2080A-2080N. For 3D geometry processing commands, command streamer 2003 supplies commands to 

Regarding claim 20, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above. The additional limitations of a memory storing a software application; and a processor that, when executing the software application (Col. 43, lines 25-33: One or more aspects of at least one embodiment may be implemented by representative code stored on a machine-readable medium which represents and/or defines logic within an integrated circuit such as a processor. For example, the machine-readable medium may include instructions which represent various logic within the processor. When read by a machine, the instructions may cause the machine to fabricate the logic to perform the techniques described herein

Claims 5, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Langley and Appu, as applied to claim 1, in further view of Cheng et al. (US 9,201,682 B2)

Regarding claim 5, Appu teaches further comprising: 
causing a first engine included in the plurality of engines to execute a first set of processing tasks associated with a first processing context during a given interval of time (Col. 17, lines 21-26: The shared programming models allow for all or a subset of processes from all or a subset of partitions in the system to use a graphics acceleration module 446. There are two programming models where the graphics acceleration module 446 is shared by multiple processes and partitions: time-sliced shared and graphics directed shared.).

Langley and Appu do not expressly teach causing a second engine included in the plurality of engines to reset during the given interval of time in response to a fault that occurs while the second engine executes a second set of processing tasks associated with a second processing context.

However, Cheng teaches causing a second engine included in the plurality of engines to reset during the given interval of time in response to a fault that occurs while the second engine executes a second set of processing tasks associated with a second processing context (Abstract: The first function is one of a physical function and a virtual function and the second function is one of a physical function and a virtual function. During the switching a malfunction of the first function is detected. The first function is reset without resetting the second function).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cheng with the teachings of Langley and Appu to reset an engine without affecting others. The modification would have been motivated by the desire of ensuring isolated environments.

Regarding claim 7, Cheng teaches further comprising: 
analyzing the set of hardware resources to identify a non-functional instance of a first hardware resource (Abstract: a malfunction of the first function is detected); 
determining that the subset of hardware resources includes a functional instance of the first hardware resource and electrically isolating the non-functional instance of the first hardware resource (Col. 2, lines 10-20: a malfunction of the, first function may be detected. The first function may be reset without resetting the second function or any additional functions in the hardware-based virtualization system. The functions may be physical or virtual; wherein the second function/engine is available and unaffected by the reset due to being isolated).

Regarding claim 14, it is a media/product type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Langley and Appu, as applied to claim 1, in further view of El-Shishiny et al. (US 2010/0162041 A1)

Regarding claim 6, Appu teaches further comprising: 
causing a first engine included in the plurality of engines to execute a first set of processing tasks associated with a first processing subcontext during a first interval of time (Col. 17, lines 21-26: The shared programming models allow for all or a subset of processes from all or a subset of partitions in the system to use a graphics acceleration module 446. There 
causing the first engine to execute a second set of processing tasks associated with a second processing subcontext during the first interval of time (Col. 17, lines 21-26: The shared programming models allow for all or a subset of processes from all or a subset of partitions in the system to use a graphics acceleration module 446. There are two programming models where the graphics acceleration module 446 is shared by multiple processes and partitions: time-sliced shared and graphics directed shared.).

Langley and Appu do not expressly teach wherein both the first processing subcontext and the second processing subcontext are derived from a first processing context, and wherein the first engine is configured according to the first processing context.

	However, El-Shishiny teaches wherein both the first processing subcontext and the second processing subcontext are derived from a first processing context, and wherein the first engine is configured according to the first processing context (¶ [0019]: The expression " Context Switch Interval" is a well known term in the computer art, representing a period during which a group of applications or threads are scheduled to run on the computer processors for example by the Operating System. The “Sub-Context Switch Interval" as described in more detail hereafter represents a division of the “Context Switch Interval" into preferably even portions.).



Regarding claim 15, it is a media/product type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Langley and Appu, as applied to claim 11, in further view of Arndt et al. (US 7,272,671)

Regarding claim 19, Langley teaches grouping hardware resources such as cores but neither Langley nor Appu expressly teach wherein the step of partitioning the set of hardware resources comprises activating a set of logical boundaries associated with the processor based on a set of bits, wherein each bit included in the set of bits corresponds to a different logical boundary included in the set of logical boundaries.

	However, Arndt teaches grouping hardware resources such as cores but neither Langley nor Appu expressly teach wherein the step of partitioning the set of hardware resources comprises activating a set of logical boundaries associated with the processor based on a set of bits, wherein each bit included in the set of bits corresponds to a different logical boundary included in the set of logical boundaries (Col. 1, lines 48-54: LPAR 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arndt with the teachings of Langley and Appu to partition a device to be access using control bits to ensure isolated access. The modification would have been motivated by the desire of ensuring independent access to resources.
Allowable Subject Matter
Claims 9, 10, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form overcoming the above rejections and including all of the limitations of the base claim, and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195